FINAL REPORT1

              Recommendation 1-2017, Minor Court Rules Committee

                        Amendment of Pa.R.C.P.M.D.J. No. 206

                    PETITION TO PROCEED IN FORMA PAUPERIS

I.     Introduction

        The Minor Court Rules Committee (“Committee”) recommended amendments to
Rule 206 of the Pennsylvania Rules of Civil Procedure before Magisterial District
Judges (“Rules”). The amendments eliminate the requirement that the petitioner
provide the names of children for whom he or she provides support, and instead provide
just the ages of such dependent children.

 II.   Background and Discussion

       On January 6, 2017, the Supreme Court of Pennsylvania adopted the Public
Access Policy: Case Records of the Appellate and Trial Courts (“Policy”), which will
become effective January 6, 2018. Although the Policy does not apply to the records
filed with and maintained by the magisterial district courts, the Committee recognized
the important policy considerations set forth therein, particularly as the Policy relates to
the confidentiality of minors’ names and dates of birth. See Policy, Section 7.0A(5).

       The Committee noted that Pa.R.C.P.M.D.J. No. 206E, which prescribes the
content of the in forma pauperis petition, requires the disclosure of the names and ages
of children dependent upon the petitioner for support. The Committee discussed this
requirement in light of the new Policy, and was unable to find a compelling reason for
requiring the disclosure of children’s names on the petition. The Committee agreed to
recommend the elimination of that requirement, and, instead, only require the listing of
dependent children’s ages in the petition.

III.   Rule Changes

     The Committee recommended deleting the reference to children’s names in the
body of the in forma pauperis petition. See Pa.R.C.P.M.D.J. No. 206E(vi). The
Committee also recommended minor stylistic changes throughout Rule 206.

1
 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s
Official Notes or the contents of the explanatory Final Reports.